Judgment of the Supreme Court, New York County (Paul Bookson, J.), rendered on September 28, 1988, convicting defendant, following a jury trial, of robbery in the second degree and sentencing him, as a predicate felony offender, to a term of incarceration of from 5 to 10 years, is unanimously affirmed.
Viewing the evidence in a light most favorable to the People (People v Contes, 60 NY2d 620), defendant’s guilt as an accomplice to a chain snatching committed in the Times Square area was proven beyond a reasonable doubt. It was the jury’s function to evaluate the testimony, consider inconsistencies and to generally determine the facts (People v Kennedy, 47 NY2d 196). In that regard, we are unpersuaded that the verdict is not supported by legally sufficient evidence. Moreover, since this case was based upon direct evidence, there was no requirement that the court give a circumstantial evidence charge (People v Sanchez, 61 NY2d 1022). In any event, defendant never requested such instruction. Finally, defendant’s challenges to the prosecutor’s comments on summation are unpreserved as a matter of law (CPL 470.05 [2]; People v Balls, 69 NY2d 641), and we decline to review them in the interest of justice. However, were we to consider this issue in the interests of justice, we would find it to be without merit. Concur—Kupferman, J. P., Ross, Molonas, Asch and Ellerin, JJ.